EXHIBIT 10.1

 

CONSULTATION AGREEMENT, NON-COMPETE AND GENERAL RELEASE

 

THIS CONSULTATION AGREEMENT, NON-COMPETE AND GENERAL RELEASE (“Agreement”) is
made as of August 31, 2012, by and between HOME PROPERTIES, L.P., a New York
limited partnership, with its principal place of business at 850 Clinton Square,
Rochester, New York 14604 (the “Employer”), and Scott Doyle, with a residence
address at 11 Bay Colony Drive, Pittsford, New York 14534 (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the parties have mutually decided that Employee’s employment with
Employer will terminate as of a date certain and the parties have voluntarily
reached a full and final resolution of all matters arising from, or related to,
Employee’s employment and agree to enter into this Agreement to provide the
terms of such decision;

 

NOW, THEREFORE, in consideration of the covenants undertaken in this Agreement,
including the releases contained herein, the parties agree as follows:

 

1.                                      Separation.  The parties agree that
Employee’s term of employment with Employer ended effective August 31, 2012.

 

2.                                            Payments.  In consideration of
Employee’s agreement regarding Consultation and Cooperation in paragraph 4, the
Employee’s agreement regarding Non-Competition, Non-Solicitation and
Confidentiality in paragraph 6(a) to (c) and the Employee’s Release in paragraph
10(a) below, Employer hereby agrees to provide Employee with the following:

 

a.                                      Employer hereby agrees to provide
Employee with a twelve (12) month salary continuation of base salary only,
commencing on September 1, 2012 and ending on August 31, 2013. Any payments made
under this Paragraph 2(a) will be made in equal semi-monthly installments based
on the Employee’s most recent pay rate. Standard employee deductions will
continue to be deducted from your wages.

 

b.                                      The parties agree that Employee’s
coverage under Employer’s group dental and/or health insurance plan or the most
similar replacement plan shall extend for a period of twelve (12) months ending
on August 31, 2013 on the same terms and conditions as Home Properties’
employees in Employee’s current job category.  Employer will pay standard
employer premium costs and employee deductions will continue to be withheld for
coverage during such twelve (12) month period.  Thereafter, Employee shall be
given the right to continue medical and/or dental benefits in accordance with
applicable law.

 

--------------------------------------------------------------------------------


 

c.                                       Employee shall receive a payment equal
to a pro rata portion (8/12ths) of any 2012 bonus that would have been payable
February 2013 had Employee been employed through the date of such payment.
Payment will be made to employee in February 2013 at the same time that the
actual 2012 bonus is paid to Bonus Plan participants. Employee’s individual
goals under the Bonus Plan will be paid at the Target level.

 

d.                                      Restricted stock issued under the 2008
Plan terminates on the Effective Date.  Restricted stock issued under the 2011
Plan vests on the Effective Date.

 

e.                                       Stock options issued to Employee under
the 2008 Stock Benefit Plan that are unvested and have been held for at least 1
year vest on the Effective Date and must be exercised within 1 year of the
Effective Date.

 

f.                                        Stock options issued to Employee under
the 2011 Stock Benefit Plan that are unvested vest on the Effective Date and
must be exercised within 1 year of the Effective Date or until their expiration
date if earlier than the Effective Date.

 

g.                                       The service based restricted stock
granted in 2012 vests on the Effective Date.  The performance based restricted
stock units (RSUs) granted in 2012 will vest on the Effective Date at the
greater of (1) target, or (2) pro-rated as described in Section 3(ii) of the
Master Agreement relating to that grant.

 

h.                                      Amounts deferred by the Employee
pursuant to the Employer’s Deferred Bonus Plans shall be paid out to the
Employee (in the form of Common Stock) as provided in those Plans.

 

3.                                      Consultation and Cooperation.  Employee
agrees, upon request by Employer, that Employee will consult with Employer and
provide assistance on a limited basis and at his convenience for a period of one
(1) year ending on August 31, 2013.  In addition, Employee will cooperate fully
with the Employer in the winding up of any matters related to the business of
the Employer for which Employee’s involvement is reasonably required. Employee
agrees to cooperate with Employer regarding any pending or subsequently filed
litigation, claims or other disputed items involving Employer that relate to
matters within the knowledge or responsibility of Employee during his
employment.  Without limiting the foregoing, Employee agrees (a) to meet with
Employer’s representatives, its counsel or other designees, at mutually
convenient times and places, with respect to any items within the scope of this
provision; (b) to provide truthful testimony regarding same to any court, agency
or other adjudicatory body; and (c) to provide Employer with notice of contact
by any adverse party or an attorney or representative of any adverse party. 
Except as may be required by law, Employee further agrees that he shall not take
any affirmative act to initiate contact with, or otherwise offer any form of
assistance to, including, but not limited to, the furnishing of documents,
statements or any other form of information, to any plaintiff or plaintiff’s
representative in any litigation involving Employer, and each of its past and
present officers, agents, shareholders, employees, directors, and any affiliated
companies of Employer.

 

4.                                      Confidentiality.  Except as may be
otherwise required by law and except as necessary to enforce a parties’ rights
under this agreement, the parties agree to keep confidential and not disclose
the facts and circumstances underlying this Agreement, or its terms and

 

2

--------------------------------------------------------------------------------


 

conditions, to anyone other than their respective immediate family members, tax
advisors and legal counsel, as applicable, without the prior written consent of
the other, and further agree to instruct such immediate family members, tax
advisors and legal counsel not to disclose such information to anyone.

 

5.                                      Non-Disparagement.  Employee hereby
agrees that he shall not make any disparaging remarks about Employer and/or its
directors, officers and employees.  Employer hereby agrees that it shall not,
and agrees to cause its directors, officers and employees not to make any
disparaging remarks about Employee.  Disparagement shall in no event include
statements of sworn testimony provided pursuant to or in connection with legal
or regulatory matters.

 

6.                                      Agreement Regarding Confidential
Information, Non-Competition And Non-Solicitation.

 

a.                                      Non-Competition.  In consideration for
the payments provided for in this Agreement, for a period of one (1) year
following the Effective Date of this Agreement, Employee will not, directly or
indirectly, (a) perform work or render services of the same or similar nature to
those which Employee performed during the last 12 months of Employee’s
employment with the Employer, to or for any person or entity engaged in the
business of the rental of property which is competitive with the business of the
Employer (hereinafter, a “Restricted Party”), or (b) be employed (whether as an
employee, agent, consultant, independent contractor, owner, shareholder of more
than 5% of the outstanding shares, partner, representative, or in any other
capacity) in the same or a similar capacity or position with a Restricted Party
to the position(s) which Employee held during his final 12 months of employment
with the Employer if such work or services are to be provided, or such
employment occurs, within any of Restricted Area — which, except as provided
below, is defined as any state in which the Employer has business operations. 
Employee agrees that the restrictions set forth above do not prevent him from
earning a reasonable living and is not an unfair restriction on his ability to
find suitable employment should he so desire.  Employer agrees that the
restrictions set forth above do not apply to any real property owned by the
Employee on the Effective Date in Upstate New York and that the Restricted Area
shall not include New York State, except for Nassau and Suffolk counties.

 

b.                                      Non-Solicitation of Employees.  For a
period of one (1) year following the Effective Date of this Agreement, Employee
will not (directly or indirectly) communicate with any Employee of the Employer,
with whom he has had contact or about whom he has had access to Confidential
Information within the final 12 months of Employee’s employment, to entice,
induce or encourage (or seek to encourage)  him or her to leave the Employer’s
employ or to engage in any conduct or activity that would, if it were performed
by Employee, violate any provision of this Agreement.  This provision restricts
Employees ability to provide information to any third party for the express or
implied purpose of having that third party contact any of the Employer’s
employees in violation of the terms of this Section.

 

c.                                       Non-Disclosure of Confidential
Information.

 

(i)                                     During Employee’s employment, Employee
had access to the Employer’s Confidential Information, which is defined as all
information relating to the business of the Employer, the Employer’s customers
(including all information

 

3

--------------------------------------------------------------------------------


 

related to a customer’s business with the Employer) and the Employer’s
finances.  Employee understands that Confidential Information includes, but is
not limited to, the Employer’s marketing plans, product plans, business
strategies, financial information, sales information, purchasing information,
forecasts, personnel information, information regarding a customer’s business
with the Employer (including without limitation, customer preferences) and any
customer lists.  Employee further understands that all versions of documents
(whether in electronic or paper form) that contain Confidential Information are
covered by this Agreement, regardless of whether those documents are created by
Employee or by any other person.

 

(ii).                               Employee understands that Confidential
Information is critical to the Employer’s success, and that disclosure or use of
Confidential Information for any reason other than the business purposes of the
Employer will be detrimental to the Employer and its success.  Therefore,
Employee agrees that he will keep all Confidential Information strictly
confidential and will not use any of it for his own purposes or for any purpose
other than the business purposes of the Employer.  Employee also agrees never to
disclose any of the Employer’s Confidential Information to any other person.
   At all times, Employee will keep and hold all Confidential Information in the
strictest confidence and trust unless and until such Confidential Information
becomes public through no improper actions of Employee or the improper actions
of any other person.

 

(iii).                            Employee will deliver to the Employer all
documents and materials of any nature (whether in electronic or paper form)
pertaining to the Employer’s business, along with any Employer property
(including without limitation any computers, cell phones, PDAs, jump drives, zip
drives, hard drives, keys, key cards, vehicles, and computer programs), that are
in Employee’s possession or control.  Employee agrees not to delete from any
Employer-owned computer any information pertaining to the Employer’s business. 
Employee also agrees that he will not take with him after his employment ends
any:  (i) Employer documents or materials (or copies thereof) containing any
Confidential Information; or (ii) any Employer property.  Finally, Employee
agrees to permanently and completely delete any and all Confidential Information
from any non-Employer owned computer that he owns or that is in his possession
or control, and will do so at his sole expense.

 

7.                                      References.  In response to any inquiry
regarding Employee’s employment with Employer, such references will be limited
to confirmation of Employee’s salary, dates of employment and last position
held, in accordance with Employer’s policy.

 

8.                                      RELEASE BY THE EMPLOYEE.

 

a.              As additional consideration for the benefits listed herein, the
Employee releases and discharges the Employer, its officers, agents, employees,
subsidiaries, and successors, from all claims of any kind, which the Employee,
or the Employee’s agents, executors, heirs, or assigns ever had or now have,
whether known or unknown, up to and including the date this Agreement is signed.
This release includes, but is not limited to, the

 

4

--------------------------------------------------------------------------------


 

following: any action or cause of action asserted or which could have been
asserted under the Age Discrimination in Employment Act of 1967, as amended,
Title VII of the Civil Rights Act of 1964, all federal, state and/or local
statutes related to discrimination, harassment, the Employee Retirement Income
Security Act, the Americans With Disabilities Act, the Family Medical Leave Act;
claims for wrongful discharge, unjust dismissal, or constructive discharge;
claims for breach of any alleged oral, written or implied contract of
employment; claims for salary or severance payments not provided by this
Agreement; claims for benefits; claims for attorneys fees; and any other claims
under any federal, state or local statute, law, rule or regulation. Employee
understands that this Agreement does not constitute an admission by Employer of
any: (i) liability; (ii) violation of any federal, state, or local law,
regulation, order, or other requirement of law; (iii) breach of contract, actual
or implied; (iv) commission of any tort; or (v) other civil wrong.

 

b.              Employee acknowledges that Employee is knowingly and voluntarily
waiving and releasing any rights under the Age Discrimination in Employment Act
of 1967 (“ADEA”) as amended and the Older Workers Benefit Protection Act
(“OWBPA”).   Although Employee is releasing any and all claims that Employee may
have under the OWBPA and ADEA, he understands that he may challenge the knowing
and voluntary nature of the release before a court, the Equal Employment
Opportunity Commission (“EEOC”), or any other federal, state, or local agency
charged with the enforcement of employment laws.  Employee understands, however,
that if Employee pursues a claim against Employer under the OWBPA or the ADEA to
challenge the validity of this release and prevails on the merits of an ADEA
claim, the court has the discretion to determine whether Employer is entitled to
restitution, recoupment, or set off against a monetary award obtained by him in
a court proceeding.  Employee also recognizes that Employer may be entitled to
recover costs and attorneys’ fees incurred by Employer as specifically
authorized under applicable law.

 

c.               This Agreement is not intended to and does not limit the
Employee’s right to file a charge or participate in an investigative proceeding
of the EEOC or another governmental agency charged with the enforcement of
employment laws.  However, if Employee files such a charge, Employee agrees that
Employee has waived all rights to any money, damages, attorneys’ fees, costs,
right to sue or other relief or remedy in any such charge.  This Agreement is
not intended to release any claim that is not releasable pursuant to any
federal, state or local law or regulation.

 

d.              IN EXECUTING THIS AGREEMENT, THE EMPLOYEE ACKNOWLEDGES THAT THE
EMPLOYEE HAS BEEN GIVEN AT LEAST TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER
SIGNING THIS AGREEMENT AND THE RELEASE CONTAINED HEREIN.

 

e.               THE EMPLOYEE IS ADVISED TO CONSULT WITH AN ATTORNEY OF
EMPLOYEE’S CHOICE CONCERNING THIS AGREEMENT AND RELEASE.

 

f.                THE EMPLOYEE HAS CAREFULLY AND FULLY UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT AND RELEASE, AND IS ENTERING INTO THIS AGREEMENT
AND RELEASE VOLUNTARILY.

 

5

--------------------------------------------------------------------------------


 

g.               THE EMPLOYEE ACKNOWLEDGES THAT THE CONSIDERATION THE EMPLOYEE
IS RECEIVING IN EXCHANGE FOR EXECUTING THIS AGREEMENT AND RELEASE IS GREATER
THAN THAT WHICH EMPLOYEE WOULD BE ENTITLED TO IN THE ABSENCE OF THIS AGREEMENT
AND RELEASE.

 

h.              THE EMPLOYEE HAS NOT RELIED UPON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT.  THE EMPLOYEE
ACKNOWLEDGES THAT THIS DOCUMENT SETS FORTH THE ENTIRE AGREEMENT BETWEEN THE
EMPLOYEE AND THE EMPLOYER AND THAT IT MAY NOT BE CHANGED ORALLY.

 

i.                  THE EMPLOYEE UNDERSTANDS THAT THE EMPLOYEE HAS THE RIGHT TO
REVOKE THIS AGREEMENT WITHIN SEVEN (7) DAYS OF SIGNING IT, AND THAT THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS SEVEN DAY PERIOD
HAS EXPIRED. THE PARTIES ACKNOWLEDGE THAT SUCH REVOCATION MUST BE IN WRITING
ADDRESSED TO AND RECEIVED BY LISA CRITCHLEY, SVP OF HUMAN RESOURCES, HOME
PROPERTIES, L.P. 850 CLINTON SQUARE, ROCHESTER, NEW YORK 14604.  If the Employee
revokes this Agreement, the Employee will not receive the monies and benefits
described above.

 

9.                                      Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
notwithstanding any conflicts of law provisions thereof. The parties hereto
consent to jurisdiction and venue in the courts located in Monroe County, New
York.

 

10.                               Effective Date: If the Employee does not
revoke this Agreement in the time frame specified in paragraph 8(i), the
Agreement shall be effective at 12:00 p.m. on the 8th day after it is signed
(“Effective Date”).

 

11.                               Successors.  This Agreement shall be binding
upon and shall inure to the benefit of all parties hereto, and their respective
heirs, assigns, administrators, executors, and legal representatives, related
and affiliated entities, and successors and assigns, as the case may be.

 

12.                               Severability.  If any provision, section,
subsection or other portion of this Agreement shall be determined by any court
of competent jurisdiction to be invalid, illegal or unenforceable in whole or in
part, and such determination shall become final, such provision or portion shall
be deemed to be severed or limited, but only to the extent required to render
the remaining provisions and portions of this Agreement enforceable.  This
Agreement as may be amended shall be enforced so as to give effect to the
intention of the parties insofar as that is possible.

 

13.                               Headings.  The headings in this Agreement are
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

 

14.                               Attorney’s Fees.  In the event that any
controversy arises under this Agreement which results in litigation or
arbitration, the parties agree that the non-prevailing party shall reimburse the
prevailing party for all costs of such litigation or arbitration, including, but
not limited to, reasonable attorneys’ fees.

 

6

--------------------------------------------------------------------------------


 

15.                               Entire Agreement.  This Agreement constitutes
the entire understanding of the parties, supersedes all prior oral or written
agreements, and cannot be modified in nor any of its conditions waived, except
by a writing signed by the parties hereto.  No agreements or representations,
oral or otherwise, expressed or implied, with respect to the subject matter
hereof have been made by the party, which are not set forth expressly in this
Agreement.

 

16.                               Counterparts; Facsimile Signatures.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  A facsimile copy of any party’s signature to this
Agreement shall be binding upon that party and shall be deemed an original for
all purposes.

 

17.                               Independent and Sufficient
Consideration/Voluntary Agreement:  Employee acknowledges and agrees that the
consideration to be provided to him under this Agreement constitutes good,
sufficient and independent Consideration for all aspects of this Agreement,
including, without limitation, the release and the non-compete provisions as
well as any other term and/or condition contained in this Agreement.  Employee
further acknowledges and agrees that he has entered into this Agreement
voluntarily and knowingly after having had the opportunity to consult with
counsel of his choice.

 

18.                               Non-Admission of Liability.  The Employer and
the Employee agree that: (a) neither this Agreement nor compliance with its
terms shall be construed as an admission by the Employer of a violation of any
statutory, contractual, quasi-contractual, common law or other right of the
Employee; and (b) neither this Agreement nor the fact of its delivery to the
Employee shall be admissible in any proceeding as evidence of unlawful or
improper conduct by the Employer.  The Employer expressly disclaims any
liability to the Employee arising out of the Employee’s employment, separation
of employment and otherwise.

 

19.                               Relief for Breach.  The Parties agree that if
either Party at any time asserts that any of the terms of this Agreement have
been violated, that Party shall have the right to seek specific performance of
such term or terms, appropriate injunctive relief to prevent a breach of the
term or terms, and any other necessary and proper relief, including monetary
damages, from any court of competent jurisdiction, and that the prevailing Party
shall be entitled to recover its reasonable costs (including discovery costs)
and attorney’s fees.

 

20.                               Modification and Waiver.  This Agreement shall
not be changed, modified, terminated, canceled or amended except by a written
instrument signed by each Party hereto.  The failure to exercise or a delay in
exercising, any right, remedy or power under this Agreement shall not operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy
or power under this Agreement preclude any other or further exercise thereof.

 

21.                               Employee has read the foregoing Agreement, and
he understands and acknowledges the significance and consequence of it and
executes it voluntarily with full understanding of its consequences.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

7

--------------------------------------------------------------------------------


 

 

HOME PROPERTIES, L.P.

 

By:

Home Properties, Inc., general partner

 

 

 

By:

/s/ Ann M. McCormick

 

Name: Ann M. McCormick

 

Title: Executive Vice President

 

 

 

 

 

/s/ Scott Doyle

 

EMPLOYEE

 

Name: Scott Doyle

 

Title: SVP, Strategic Property Management

 

8

--------------------------------------------------------------------------------